Citation Nr: 0310944	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-05 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to an effective date earlier than September 30, 
1998, for the grant of a 40 percent disability rating for 
residuals of a left patellar fracture. 



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from July 7, 1976 to August 
12, 1976 and from July 1979 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which increased the rating for residuals of a left 
patellar fracture to 40 percent, effective from September 30, 
1998.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Because neither the statement of the case nor any other 
document from VA meets the specific notice requirements 
erected by the VCAA, the Board requests further development.  
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  
38 U.S.C.A. §§ 5103, and 5103A (West 
2002).  The veteran should also be 
notified that the evidence needed to 
substantiate his claim is evidence, not 
already of record, that he met the 
criteria for a 40 percent rating for left 
knee disability, either on the basis of 
ankylosis or limitation of motion with 
functional loss due to pain, prior to 
September 30, 1998.  Also notify the 
veteran that VA will obtain records of 
Federal agencies, including the Social 
Security Administration; the veteran is 
responsible for submitting records of 
private health-care providers, unless he 
signs a release, which would authorize VA 
to obtain them.  

2.  After compliance with the VCAA, 
adjudicated the claim.  If the benefit 
sought is denied, the veteran should be 
provided a supplemental statement of the 
case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



